Exhibit 99.2 IN THE UNITED STATES BANKRUPTCY COURT WESTERN DISTRICT OF TEXAS AUSTIN DIVISION IN RE: VALENCE TECHNOLOGY, INC., Debtor. § Chapter 11 CASE NO. 12-11580-CAG DISCLOSURE STATEMENT FOR DEBTOR’S PLAN OF REORGANIZATION UNDER CHAPTER 11 OF THE BANKRUPTCY CODE THIS DISCLOSURE STATEMENT IS BEING SUBMITTED FOR THE APPROVAL OF, BUT HAS NOT BEEN APPROVED BY, THE BANKRUPTCY COURT. THIS IS NOT A SOLICITATION OF ACCEPTANCE OR REJECTION OF THE PLAN. ACCEPTANCES OR REJECTIONS MAY NOT BE SOLICITED UNTIL A DISCLOSURE STATEMENT HAS BEEN APPROVED BY THE BANKRUPTCY COURT. Streusand, Landon & Ozburn, LLP Sabrina L. Streusand Christopher J. Ozburn Seth E. Meisel 811 Barton Springs Road Suite 811 Austin, Texas 78704 (512) 236-9900 Attorneys for the Debtor and Debtor-in-Possession Dated: August 21, 2013 Table of Contents I. SUMMARY OF THE PLAN 1 A. Executive Summary 1 B. Chapter 11 Overview 2 C. Classification and Treatment of Claims and Interests; Voting on the Plan of Reorganization 3 D. Ballots and Voting Deadline 5 II. COMPANY BACKGROUND 6 A. The Debtor 6 B. The Debtor’s Organizational Structure 8 1. Corporate Structure 8 2. Headquarters and Facilities 8 3. Employees and Other Personnel 8 C. The Debtor’s Capital Structure 9 1. Common Stock 9 2. Preferred Stock 9 3. Debt 9 D. Events Leading to the Commencement of the Chapter 11 Case 11 III. THE CHAPTER 11 CASE 11 A. Overview of Significant Motions and Retention of Professionals 12 1. Complex Chapter 11 Case 12 2. Cash Management 12 3. Employee Wages 12 4. Utility Service 12 5. Cash Collateral 13 6. Retention of Professionals and Advisers 13 7. Motions to Assume Certain Executory Contracts 14 8. Motion to Limit Notice and Establish Notice Procedures 14 B. Filing of Schedules and Statement of Financial Affairs 14 C. The Bar Date Order 14 D. The Creditors’ Committee 15 ii E. The DIP Financing 15 F. Debtor’s Exclusivity Period 16 G. Motion to Compel Appointment of Equity Committee 17 H. Appointment of New Chief Executive Officer 17 I. Efforts to Secure Exit Financing 17 J. Retention of Investment Bankers and Pursuit of Exit Financing 17 K. Acquisition Proposals and Liquidity Challenges 18 IV. MEANS FOR IMPLEMENTATION OF THE PLAN 18 A. Cancellation of Debtor’s Securities and Instruments 18 B. Cancellation of Other Obligations of the Debtor 19 C. Exit Financing 19 D. Sources of Cash for Plan Distributions 19 E. Authorization and Issuance of New Valence Stock 20 1. New Valence Stock. 20 2. Private Company 20 3. Equity Incentive Plan 20 F. Vesting of Assets in the Reorganized Debtor 20 G. Ownership of Non-Debtor Subsidiaries 20 H. Exemption from Certain Transfer Taxes and Recording Fees 21 I. Exemption from Securities Registration Requirements 21 J. Further Assurances 21 V. TREATMENT OF HOLDERS OF CLAIMS AND EQUITY INTERESTS UNDER THE PLAN OF REORGANIZATION 22 A. Description and Treatment of Administrative Claims 22 1. Administrative Expenses 22 2. Professional Compensation and Reimbursement Claims 23 3. Priority Tax Claims 23 B. Description and Treatment of Classified Claims and Equity Interests 23 1. Class 1 – Priority Non-Tax Claims 23 2. Class 2 – Secured Tax Claims 24 3. Class 3 - DIP Claims 24 iii 4. Class 4 – Pre-petition Secured Lender Claim 25 5. Class 5 – Other Secured Claims 26 6. Class 6 – Cure Claim of Lishen 27 7. Class 7 – Convenience Claims 27 8. Class 8 – General Unsecured Claims 27 9. Class 9 –Unsecured Claim of Carl Warden 28 Class 10 – Preferred Stockholder Claims 28 Class 11 – Equity Interests in the Debtor 28 C. Special Provision Governing Claims 29 D. Acceptance or Rejection of the Plan 29 1. Presumed Acceptance of Plan 29 2. Presumed Rejection of Plan. 29 3. Voting Classes 29 4. Controversy Concerning Impairment. 29 5. Consensual and Nonconsensual Confirmation. 29 VI. PROJECTIONS 29 VII. GOVERNANCE OF THE REORGANIZED DEBTOR 30 A. Certificate of Incorporation and Bylaws 30 B. Directors and Officers 30 C. Corporate Action 31 D. Continuing Corporate Existence 31 VIII. OTHER ASPECTS OF THE PLAN OF REORGANIZATION 32 A. Disbursements Under the Plan. 32 1. Timing of Distributions. 32 2. Delivery of Distributions – Last Known Address. 32 3. Distributions Free and Clear. 32 4. Undeliverable and Unclaimed Distributions 32 5. Setoffs. 33 6. Post-Petition Interest. 33 B. Procedures for Disputed Claims 33 1. Disputed Claims 33 iv 2. Resolution of Disputed Claims 34 3. No Distributions Pending Allowance. 34 4. Distributions After Allowance. 34 5. No Distribution in Respect of Disallowed Claims. 35 6. Late-Filed Claims. 35 C. Treatment of Executory Contracts and Unexpired Leases 35 1. Treatment. 35 2. Confirmation Order. 35 3. Inclusiveness. 35 4. Cure of Defaults 36 5. Rejection Damages Claims. 36 6. Insurance Policies. 37 D. Preference Claims. 37 E. Conditions Precedent to the Effective Date. 37 1. Conditions Precedent to Effectiveness. 37 2. Effect of Failure of Conditions to Effective Date. 38 F. Effect of Confirmation 38 1. Vesting of Assets. 38 2. Compromise of Controversies. 39 3. Termination of Use of Funds Under Final Cash Collateral Order and Borrowing Under Final DIP Order. 39 4. Dissolution of Creditors’ Committee 39 5. Binding Effect. 39 6. Discharge. 39 7. Injunction. 40 8. Indemnification Obligations 40 9. Exculpation. 40 Releases. 41 Final Decree. 42 G. Retention of Jurisdiction 42 H. Miscellaneous Provisions 43 v IX. CERTAIN RISK FACTORS TO BE CONSIDERED 43 A. Certain Bankruptcy Considerations 44 B. Risks to Recovery By Holders of Secured Pre-Petition Claims and General Unsecured Claims 44 X. CONFIRMATION OF THE PLAN OF REORGANIZATION 47 A. Confirmation Hearing 47 B. General Requirements of Section 1129 47 C. Best Interests Test 47 D. Feasibility 49 E. Section 1129(b) 49 XI. ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE PLAN OF REORGANIZATION 50 A. Alternative Plan 50 B. Liquidation Under Chapter 7 50 XII. CERTAIN FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN OF REORGANIZATION 51 A. Introduction 51 B. Certain Material Federal Income Tax Consequences to the Debtor 51 C. Federal Income Tax Consequences to Holders of Claims 52 D. Federal Income Tax Consequences to Holders of Equity Interests 53 E. Information Reporting and Backup Withholding 53 XIII. CONCLUSION 53 vi Exhibits Exhibit A – Plan of Reorganization Exhibit B – Projections Exhibit C – Liquidation Analysis vii UNLESS OTHERWISE DEFINED IN THIS DISCLOSURE STATEMENT, CAPITALIZED TERMS USED HEREIN HAVE THE MEANINGS ASCRIBED TO THEM IN THE VALENCE TECHNOLOGY, INC. CHAPTER 11 PLAN OF REORGANIZATION DATED AUGUST 21, 2013 (AS MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO TIME) UNDER CHAPTER 11 OF THE UNITED STATES BANKRUPTCY CODE. A COPY OF THE PLAN IS ATTACHED TO THIS DISCLOSURE STATEMENT AS EXHIBIT A. PURSUANT TO SECTION 1, A CONFIRMATION HEARING WILL BE HELD WITH RESPECT TO THE PLAN ON , 2013 AT (PREVAILING CENTRAL TIME), BEFORE THE HONORABLE CRAIG A. GARGOTTA IN COURTROOM 3 OF THE UNITED STATES BANKRUPTCY COURT FOR THE WESTERN DISTRICT OF TEXAS, 615 E. HOUSTON STREET, SAN ANTONIO, TEXAS 78205. OBJECTIONS, IF ANY, TO CONFIRMATION OF THE PLAN MUST BE FILED AND SERVED ON OR BEFORE , 2013 AT (PREVAILING CENTRAL TIME). THE CONFIRMATION HEARING MAY BE ADJOURNED FROM TIME TO TIME WITHOUT FURTHER NOTICE EXCEPT FOR AN ANNOUNCEMENT MADE AT THE CONFIRMATION HEARING OR AT ANY SUBSEQUENT ADJOURNED DATE OF THE CONFIRMATION HEARING. THIS DISCLOSURE STATEMENT IS BEING DISTRIBUTED FOR THE PURPOSE OF SOLICITING ACCEPTANCES OF THE PLAN. THE DEBTOR INTENDS TO SEEK TO CONFIRM THE PLAN AND TO CAUSE THE EFFECTIVE DATE OF THE PLAN TO OCCUR PROMPTLY AFTER CONFIRMATION OF THE PLAN. HOWEVER, THERE CAN BE NO ASSURANCE AS TO WHETHER OR WHEN THE CONFIRMATION OR THE EFFECTIVE DATE OF THE PLAN ACTUALLY WILL OCCUR. THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE WITH SECTION 1(b) AND NOT NECESSARILY IN ACCORDANCE WITH FEDERAL OR STATE SECURITIES LAWS OR OTHER NON-BANKRUPTCY LAW. THE INFORMATION IN THIS DISCLOSURE STATEMENT MAY NOT BE RELIED UPON FOR ANY PURPOSE OTHER THAN TO DETERMINE HOW TO VOTE ON THE PLAN. NO SOLICITATION OF VOTES TO ACCEPT THE PLAN MAY BE MADE EXCEPT PURSUANT TO SECTION 1 ALL HOLDERS OF IMPAIRED CLAIMS AGAINST THE DEBTOR ARE ADVISED AND ENCOURAGED TO READ THIS DISCLOSURE STATEMENT AND THE PLAN IN THEIR ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THE PLAN. UNLESS OTHERWISE SPECIFIED HEREIN, THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE MADE ONLY AS OF THE DATE HEREOF, AND THERE CAN BE NO ASSURANCE THAT THE STATEMENTS CONTAINED HEREIN WILL BE CORRECT AT ANY LATER DATE. viii AS TO CONTESTED MATTERS, ADVERSARY PROCEEDINGS AND OTHER ACTIONS OR THREATENED ACTIONS, THIS DISCLOSURE STATEMENT WILL NOT CONSTITUTE OR BE CONSTRUED AS AN ADMISSION OF ANY FACT OR LIABILITY, OR AS A STIPULATION OR WAIVER, BUT RATHER AS A STATEMENT MADE IN SETTLEMENT NEGOTIATIONS. THIS DISCLOSURE STATEMENT WILL NOT BE ADMISSIBLE IN ANY BANKRUPTCY OR NON-BANKRUPTCY PROCEEDING INVOLVING THE DEBTOR OR ANY OTHER PARTY (OTHER THAN IN CONNECTION WITH APPROVAL OF THIS DISCLOSURE STATEMENT OR CONFIRMATION OF THE PLAN), NOR WILL IT BE CONSTRUED TO BE CONCLUSIVE ADVICE ON THE TAX, SECURITIES, OR OTHER LEGAL EFFECTS OF THE PLAN AS TO HOLDERS OF CLAIMS AGAINST OR EQUITY INTERESTS IN THE DEBTOR. YOU ARE ADVISED TO OBTAIN INDEPENDENT EXPERT ADVICE ON SUCH SUBJECTS. NONE OF THE OFFER OR SALE OF NEW VALENCE STOCK OR THE NEW NOTES ISSUED UNDER THE PLAN TO HOLDERS OF CERTAIN CLASSES OF CLAIMS HAS BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (AS AMENDED, THE “ SECURITIES ACT ”) OR SIMILAR STATE SECURITIES OR “BLUE SKY” LAWS. THE OFFERS AND ISSUANCES ARE BEING MADE IN RELIANCE ON THE EXEMPTION FROM REGISTRATION SPECIFIED IN SECTION 1, GOVERNMENTAL, OR REGULATORY AUTHORITY, AND NEITHER THE SEC NOR ANY SUCH STATE AUTHORITY HAS PASSED UPON THE ACCURACY OR ADEQUACY OF THE INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT OR UPON THE MERITS OF THE PLAN. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THIS DISCLOSURE STATEMENT CONTAINS PROJECTED FINANCIAL INFORMATION PREPARED BY THE DEBTOR’S MANAGEMENT REGARDING THE REORGANIZED DEBTOR AND CERTAIN OTHER FORWARD-LOOKING STATEMENTS, ALL OF WHICH ARE BASED ON VARIOUS ESTIMATES AND ASSUMPTIONS. SAFE HARBOR STATEMENT UNDER THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995: ALL FORWARD-LOOKING STATEMENTS CONTAINED HEREIN OR OTHERWISE MADE BY THE DEBTOR INVOLVE MATERIAL RISKS AND UNCERTAINTIES AND ARE SUBJECT TO CHANGE BASED ON NUMEROUS FACTORS, INCLUDING FACTORS THAT ARE BEYOND THE DEBTOR’S OR REORGANIZED DEBTOR’S CONTROL. ACCORDINGLY, THE DEBTOR’S OR REORGANIZED DEBTOR’S FUTURE PERFORMANCE AND FINANCIAL RESULTS MAY DIFFER MATERIALLY FROM THOSE EXPRESSED OR IMPLIED IN ANY SUCH FORWARD-LOOKING STATEMENTS. SUCH FACTORS INCLUDE, BUT ARE NOT LIMITED TO, THOSE DESCRIBED IN THIS DISCLOSURE STATEMENT. THE DEBTOR DOES NOT UNDERTAKE TO PUBLICLY UPDATE OR REVISE FORWARD-LOOKING STATEMENTS EVEN IF EXPERIENCE OR FUTURE CHANGES MAKE IT CLEAR THAT ANY PROJECTED RESULTS EXPRESSED OR IMPLIED HEREIN OR THEREIN WILL NOT BE REALIZED. ix THE FINANCIAL PROJECTIONS SET FORTH HEREIN ARE PUBLISHED SOLELY FOR PURPOSES OF THIS DISCLOSURE STATEMENT. THE PROJECTIONS ARE QUALIFIED IN THEIR ENTIRETY BY THE DESCRIPTION THEREOF CONTAINED IN THIS DISCLOSURE STATEMENT. THERE CAN BE NO ASSURANCE THAT THE ASSUMPTIONS UNDERLYING THE FINANCIAL PROJECTIONS WILL PROVE CORRECT OR THAT THE DEBTOR’S OR REORGANIZED DEBTOR’S ACTUAL RESULTS WILL NOT DIFFER MATERIALLY FROM THE RESULTS PROJECTED IN THIS DISCLOSURE STATEMENT. SOME ASSUMPTIONS INEVITABLY WILL BE INCORRECT; MOREOVER, EVENTS AND CIRCUMSTANCES OCCURRING SUBSEQUENT TO THE DATE ON WHICH THE DEBTOR PREPARED THE PROJECTIONS MAY BE DIFFERENT FROM THOSE ASSUMED, OR, ALTERNATIVELY, MAY HAVE BEEN UNANTICIPATED, AND THUS THE OCCURRENCE OF THESE EVENTS MAY AFFECT FINANCIAL RESULTS IN A MATERIALLY ADVERSE OR MATERIALLY BENEFICIAL MANNER. THE PROJECTIONS MAY NOT BE RELIED UPON AS A GUARANTY OR OTHER ASSURANCE OF THE ACTUAL RESULTS THAT WILL OCCUR. THIS DISCLOSURE STATEMENT CONTAINS, AMONG OTHER THINGS, SUMMARIES OF THE PLAN, CERTAIN STATUTORY PROVISIONS, CERTAIN EVENTS IN THE CHAPTER 11 CASE AND CERTAIN DOCUMENTS RELATED TO THE PLAN THAT ARE ATTACHED HERETO OR HAVE BEEN OR WILL BE SEPARATELY FILED WITH THE BANKRUPTCY COURT. ALTHOUGH THE DEBTOR BELIEVES THAT THESE SUMMARIES ARE FAIR AND ACCURATE, THESE SUMMARIES ARE QUALIFIED IN THEIR ENTIRETY TO THE EXTENT THAT THE SUMMARIES DO NOT SET FORTH THE ENTIRE TEXT OF SUCH DOCUMENTS OR STATUTORY PROVISIONS OR EVERY DETAIL OF SUCH EVENTS. IN THE EVENT OF ANY CONFLICT, INCONSISTENCY OR DISCREPANCY BETWEEN A DESCRIPTION IN THIS DISCLOSURE STATEMENT AND THE TERMS AND PROVISIONS OF THE PLAN OR ANY SUCH OTHER DOCUMENTS, THE PLAN OR SUCH OTHER DOCUMENTS WILL CONTROL FOR ALL PURPOSES. HOLDERS OF CLAIMS ENTITLED TO VOTE TO ACCEPT OR REJECT THE PLAN MUST RELY ON THEIR OWN EVALUATION OF THE DEBTOR AND THEIR OWN ANALYSIS OF THE TERMS OF THE PLAN IN DECIDING WHETHER TO VOTE TO ACCEPT OR REJECT THE PLAN. EXCEPT AS OTHERWISE SPECIFICALLY NOTED, THE FINANCIAL INFORMATION CONTAINED HEREIN HAS NOT BEEN AUDITED BY A CERTIFIED PUBLIC ACCOUNTANT AND HAS NOT NECESSARILY BEEN PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES. x IRS CIRCULAR 230 NOTICE : TO ENSURE COMPLIANCE WITH IRS CIRCULAR 230, HOLDERS OF CLAIMS AND EQUITY INTERESTS ARE HEREBY NOTIFIED THAT: (A) ANY DISCUSSION OF FEDERAL TAX ISSUES CONTAINED OR REFERRED TO IN THIS DISCLOSURE STATEMENT IS NOT INTENDED OR WRITTEN TO BE USED, AND CANNOT BE USED, BY HOLDERS OF CLAIMS OR INTERESTS FOR PURPOSES OF AVOIDING PENALTIES THAT MAY BE IMPOSED ON THEM UNDER THE INTERNAL REVENUE CODE; (B) SUCH DISCUSSION IS WRITTEN IN CONNECTION WITH THE PROMOTION OR MARKETING BY THE DEBTOR OF THE MATTERS ADDRESSED HEREIN; AND (C) HOLDERS OF CLAIMS AND INTERESTS SHOULD SEEK ADVICE BASED ON THEIR PARTICULAR CIRCUMSTANCES FROM AN INDEPENDENT TAX ADVISOR. xi I.SUMMARY OF THE PLAN A. Executive Summary On July 12, 2012 (the “ Commencement Date ”), Valence Technology, Inc. (the “ Debtor ” or “ Valence ”) filed a petition for relief under chapter 11 of title 11 of the United States Code (the “ Bankruptcy Code ”). The Debtor is soliciting votes to accept or reject a proposed plan of reorganization (the “ Plan of Reorganization ” or the “ Plan ”), a copy of which is attached as Exhibit A hereto. Please refer to Article I of the Plan for the meaning of the defined terms used but not otherwise defined herein. The Plan was developed after extensive negotiations between the Debtor and its creditors, in particular Berg & Berg Enterprises, LLC (“ Berg & Berg ” or the “ Pre-petition Secured Lender ”), which is the holder of pre-petition secured indebtedness of the Debtor and which is proposing to provide exit financing to allow the Debtor to emerge from bankruptcy. The Plan has the support of Berg & Berg and provides for, among other things: ● the infusion of $20 million of new capital, which will be raised through a loan funded by Berg & Berg (the “ Exit Financing ”) and which will fund the payments to creditors under the Plan and the Reorganized Debtor’s working capital needs; ● the maturity date of approximately $19.1 million of the approximately $69.1 million total pre-petition secured debt owed to Berg & Berg will be extended under a new note; ● the debt evidenced by the new loan and the new note will continue to have the first lien security interests and first lien priorities originally granted by the Debtor to Berg & Berg; however, payment of the new loan and the new note will be subordinated to payment of the claims of a number of junior classes, including but not limited to the general unsecured creditors; ● the exchange of the remaining $50 million of Berg & Berg’s secured claim for 100% of the new equity in the Reorganized Debtor; ● the payment in cash in full over time of the cure payments owed by the Debtor to Tianjin Lishen Battery Joint-Stock Co., Ltd., pursuant to the Bankruptcy Court’s Order of November 9, 2012; ● the payment in full at the Effective Date of each unsecured claim of $500 or less; ● the payment with respect to each Allowed General Unsecured Claim its Pro Rata Share of $1,102,460 on the Effective Date and its Pro Rata Share of $1,102,460 on the one-year anniversary of the Effective Date, with the intended result that each currently known Allowed General Unsecured Claim be paid in full; ● the payment with respect to the Unsecured Claim of Carl Warden of $1,508,437.50 on the Effective Date and of $1,508,437.50 on the one-year anniversary of the Effective Date, with the intended result that the Unsecured Claim of Carl Warden be paid in full; and ● the cancelation of existing Equity Interests in the Debtor. 1 The Debtor believes that approval of the Plan presents the best chance for the Debtor’s successful emergence from chapter 11. The purpose of this Disclosure Statement is to provide information of a kind and in sufficient detail to enable the creditors of the Debtor that are entitled to vote on the Plan to make an informed decision on whether to accept or reject the Plan. Thus, this Disclosure Statement describes the Debtor’s pre-petition operating and financial history and the events leading up to the commencement of the Chapter 11 Case; certain significant events that have occurred during the Chapter 11 Case; the means for implementing the Plan and the distributions to be made to the Debtor’s creditors under the Plan; the anticipated organization, operations and financing of the Reorganized Debtor; administrative procedures for resolving disputed claims and executory contracts; the intended effects of the Plan if it is confirmed and becomes effective; certain risk factors associated with the Plan; and certain alternatives to the Plan. In addition, this Disclosure Statement describes the voting procedures and the confirmation process. All exhibits to this Disclosure Statement are incorporated into and are made part of this Disclosure Statement as if set forth herein. This Disclosure Statement and the Plan are the only materials creditors should use to determine whether to vote to accept or reject the Plan. B. Chapter 11 Overview Chapter 11 is the principal business reorganization chapter of the Bankruptcy Code. Under chapter 11, a debtor is authorized to reorganize its business for the benefit of itself, its creditors and, if possible, its equity interest holders. Another goal of chapter 11 is to promote equality of treatment for similarly situated creditors and, if possible, equity interest holders with respect to the distribution of a debtor’s assets. The commencement of a chapter 11 case creates an estate that is comprised of all of the legal and equitable interests of the debtor as of the date of filing the bankruptcy petition. The Bankruptcy Code provides that the debtor may continue to operate its business and remain in possession of its property as a “debtor in possession.” Confirmation and consummation of a plan of reorganization is the principal objective of a chapter 11 reorganization case. A plan of reorganization sets forth the means for satisfying claims against, and equity interests in, the debtor. Confirmation of a plan of reorganization by the bankruptcy court makes the plan binding upon the debtor, any issuer of securities under the plan, any person acquiring property under the plan and all creditors and equity interest holders of the debtor. Subject to certain limited exceptions, the court order confirming the plan of reorganization discharges the debtor from any debt that arose prior to confirmation of the plan of reorganization and substitutes for that debt the consideration specified under the confirmed plan of reorganization. After a plan of reorganization has been filed, the holders of claims against the debtor are generally permitted to vote on the plan, provided that, as explained more fully below, their claims are not subject to a pending objection and are impaired by the proposed plan. Before soliciting acceptances of a proposed plan of reorganization, however, section 1125 of the Bankruptcy Code requires a debtor to prepare a disclosure statement containing adequate information of a kind and in sufficient detail to enable a hypothetical reasonable investor to make an informed judgment about the plan. The Debtor is submitting this Disclosure Statement to holders of Claims to satisfy the requirements of section 1125 of the Bankruptcy Code. 2 C. Classification and Treatment of Claims and Interests; Voting on the Plan of Reorganization Only administrative expenses, claims and equity interests that are “allowed” may receive distributions under a chapter 11 plan. An “allowed” administrative expense, claim or equity interest means that the debtor agrees, or in the event of a dispute, that the bankruptcy court determines, that the administrative expense, claim or equity interest, including the amount thereof, is in fact a valid obligation of, or equity interest in, the debtor. However, depending on the plan, not all “allowed” claims will be paid or receive a distribution. Section 502(a) of the Bankruptcy Code provides that any administrative expense, claim or equity interest as to which a proof of claim or interest has been filed timely is automatically “allowed” unless the debtor or another party in interest objects. However, section 502(b) of the Bankruptcy Code specifies certain claims that may not be “allowed” in a bankruptcy case even if a proof of claim is filed. These include, without limitation, claims that are unenforceable under the governing agreement or applicable non-bankruptcy law, claims for unmatured interest on unsecured and/or undersecured obligations, property tax claims in excess of the debtor’s equity in the property, claims for certain services that exceed their reasonable value, nonresidential real property lease and employment contract rejection damage claims in excess of specified amounts, and late-filed claims. In addition, Bankruptcy Rule 3003(c)(2) prohibits the allowance of any claim or equity interest that either is not listed on the debtor’s schedules or is listed as disputed, contingent, or unliquidated if the holder has not filed a proof of claim or equity interest before the deadline to file proofs of claim or equity interest. If an objection to a claim or interest is filed, the creditor or interest holder holding the claim or interest cannot vote on the plan unless the bankruptcy court, after notice and an opportunity for a hearing, either overrules the objection or otherwise allows the claim or interest for voting purposes. The Bankruptcy Code also requires that, for purposes of treatment and voting, a chapter 11 plan divide the different claims against, and equity interests in, the debtor into separate classes based upon their legal nature. Claims of a substantially similar legal nature are usually classified together, as are equity interests of a substantially similar legal nature. Because an entity may hold multiple claims and/or equity interests which give rise to different legal rights, the holders of such claims and/or equity interests may find themselves as members of multiple classes of claims and/or equity interests. Under a chapter 11 plan, the separate classes of claims and equity interests must be designated either as “impaired” (i.e., altered by the plan) or “unimpaired” (unaltered by the plan). If a class of claims or interests is “impaired,” the Bankruptcy Code affords certain rights to the holders of such claims or interests, such as the right to vote on the plan (unless the plan provides for no distribution to the holder, in which case the holder is deemed to reject the plan), and the right to receive an amount under the chapter 11 plan that is not less than the value that the holder would receive if the debtor were liquidated under chapter 7 of the Bankruptcy Code. Under section 1124 of the Bankruptcy Code, a class of claims or equity interests is “impaired” unless, with respect to each claim or interest of such class, the plan (a) does not alter the legal, equitable or contractual rights of the holders of such claims or interests or (b) irrespective of the holders’ right to receive accelerated payment of such claims or interests after the occurrence of a default, cures all defaults (other than those arising from, among other things, the debtor’s insolvency or the commencement of a bankruptcy case), reinstates the maturity of the claims or interests in the class, compensates the holders of such claims or interests for any damages incurred as a result of their reasonable reliance upon any acceleration rights and does not otherwise alter their legal, equitable or contractual rights. 3 Pursuant to section 1126(c) of the Bankruptcy Code, acceptance of a plan of reorganization by a class of creditors requires acceptance by at least two-thirds in amount and more than one-half in number of the allowed claims of such class held by creditors. Pursuant to section 1126(d) of the Bankruptcy Code, acceptance by a class of interests requires acceptance by at least two-thirds in amount of the allowed interests held by holders of such interests. Pursuant to Section 1129(a)(10) of the Bankruptcy Code, in order for a plan of reorganization to be confirmed, at least one class of claims that is impaired under the plan must accept the plan, determined without including any acceptance of the plan by any insider. In the Debtor’s Chapter 11 Case, an “insider” would include, among other things, any director, officer or person in control of the Debtor. Only holders of allowed claims or equity interests in classes of claims or equity interests that are impaired and will receive or retain property under a proposed plan of reorganization are entitled to vote on such a plan. A vote on a plan of reorganization may be disregarded if the Bankruptcy Court determines, pursuant to section 1126(e) of the Bankruptcy Code, that it was not solicited or procured in good faith or in accordance with the provisions of the Bankruptcy Code. Classes of claims or equity interests in which the holders are unimpaired under a plan are deemed to accept the plan under section 1126(f) of the Bankruptcy Code and are not entitled to vote on the plan. Classes of claims or equity interests in which the holders are not entitled to receive or retain any property on account of such claims or equity interests are deemed to reject the plan under section 1126(g) of the Bankruptcy Code and are not entitled to vote on the plan. Consistent with these requirements, the Debtor’s Plan divides the Claims against, and Equity Interests in, the Debtor into the Classes set forth in the following table and affords the treatments provided in the Plan and described in this Disclosure Statement. Certain Claims, including Administrative Claims and Priority Tax Claims, will receive payment in Cash on the Effective Date (or as soon as practicable thereafter); therefore, those types of Claims are not classified. All other Claims and Interests are classified into the Classes below: Class Designation Impairment Entitlement to Vote 1 Priority Non-Tax Claims Unimpaired No 2 Secured Tax Claims Impaired Yes 3 DIP Claims Unimpaired No 4 Pre-petition Secured Lender Claims Impaired Yes 5 Other Secured Claims Impaired Yes 6 Cure Claim of Lishen Impaired Yes 7 Convenience Claims Unimpaired No 8 General Unsecured Claims Impaired Yes 9 Unsecured Claim of Carl Warden Impaired Yes 10 Preferred Stockholder Claims Impaired No 11 Equity Interests in the Debtor Impaired No 4 The Debtor is not seeking votes from holders of Allowed Claims in Classes 1, 3 and 7 (collectively, the “ Unimpaired Claims ”), because the Debtor believes those Claims are not impaired by the Plan. Because each holder of such Claims will receive payment in full of the allowed amount of such Claim (unless such holder agrees to a less favorable treatment), these holders are deemed to accept the Plan; accordingly, Classes 1, 3 and 7 are deemed to have accepted the Plan. The Debtor is also not seeking votes from holders of Preferred Stockholder Claims (Class 10) or holders of Equity Interests in the Debtor (Class 11), which will not receive or retain any property under the Plan on account of such Claims or Equity Interests and are therefore deemed to have voted to reject the Plan. The Debtor is seeking votes from the holders of Allowed Claims in Classes 2, 4, 5, 6, 8, and 9 (collectively, the “ Voting Classes ”), because they are impaired under the Plan and will be receiving distributions under the Plan on account of such Claims, assuming that the Plan is confirmed and made effective. If any Class of Claims or interests entitled to vote on the Plan rejects the Plan, the Debtor reserves the right to amend the Plan, or request confirmation of the Plan pursuant to section 1129(b) of the Bankruptcy Code, or both. Section 1129(b) permits confirmation of a plan of reorganization notwithstanding the non-acceptance of a plan by one or more impaired classes of claims or equity interests if the plan does not “discriminate unfairly” and is “fair and equitable” with respect to each non-accepting class, as set forth in more detail in Article X.E of this Disclosure Statement. The Debtor will request confirmation of the Plan pursuant to section 1129(b) with respect to any Class that votes to reject the Plan or that is deemed to reject the Plan. D. Ballots and Voting Deadline Holders of Claims in Voting Classes vote to accept or reject the Plan by completing and returning the Ballots that are enclosed with this Disclosure Statement. A separate form of Ballot is provided to the members of each Voting Class. Any person who holds Claims in more than one Voting Class is required to vote separately with respect to each such Claim, and such holder will receive more than one Ballot. Holders of Claims are required to vote all of their Claims within a particular Class identically and may not split their votes. Any Ballot received that does not clearly indicate either acceptance or rejection of the Plan (or that indicates both acceptance and rejection) will be deemed to be a vote to accept the Plan in full. Any Ballot received that is not signed or that contains insufficient information to permit the identification of the holder of the Claim will be an invalid Ballot and will not be counted for purposes of determining acceptance or rejection of the Plan. By signing and returning a Ballot, you will be certifying to the Bankruptcy Court and the Debtor that no other Ballots with respect to such Claim have been cast. In accordance with Bankruptcy Rule 3018(c), the Ballots are based on Official Form No. 14. Please use only the Ballot(s) that accompanies this Disclosure Statement. 5 The record date for determining which creditors may vote on the Plan of Reorganization is the date that the Bankruptcy Court approves this Disclosure Statement. If you are entitled to vote on the Plan, a Ballot is enclosed with this Disclosure Statement, together with a copy of the Plan, and other related materials. If you plan to deliver a Ballot by mail, it is recommended that you use an air courier with a guaranteed next day delivery or registered mail, properly insured, with return receipt requested. In all cases, sufficient time should be allowed to ensure timely delivery. The method of such delivery is at the election and risk of the voter. The last day to vote to accept or reject the Plan of Reorganization is , 2013 at 5:00 p.m. (prevailing Central Time) (the “ Voting Deadline ”). Any creditor who has timely submitted a properly completed Ballot may change its vote only with the approval of the Bankruptcy Court. In the case where more than one timely, properly completed Ballot is received with respect to the same Claim and no order of the Bankruptcy Court allowing the creditor to change its vote has been entered prior to the Voting Deadline, the Ballot that will be counted for purposes of determining whether sufficient acceptances required to confirm the Plan have been received will be the timely, properly-completed Ballot that Debtor’s counsel determines was the first received. The Bankruptcy Code provides that only creditors who vote on the Plan will be counted for purposes of determining whether the requisite acceptances have been attained. Failure to timely deliver a properly completed Ballot by the Voting Deadline will constitute an abstention and will not be counted as either an acceptance or a rejection. Any improperly completed or late Ballot will not be counted. If you are a holder of a Claim entitled to vote on the Plan and did not receive a Ballot, received a damaged Ballot or lost your Ballot, please call counsel for the Debtor at (512) 236-9901 to obtain a replacement Ballot. Please return the Ballot so that it is actually received by counsel for the Debtor by the Voting Deadline: • by email at prentice@slollp.com (with scanned image of fully executed Ballot); • by facsimile at (512) 236-9904 to the attention of “Arlana Prentice” with a reference to “Valence Technology, Inc.”; or • by mail, hand delivery or overnight courier to the following address: Valence Technology, Inc., c/o Arlana Prentice, 811 Barton Springs Road, Suite 811, Austin, Texas 78704. Only Ballots that are submitted timely by one of these means will be counted. II.COMPANY BACKGROUND A. The Debtor Founded in 1989, Valence is a global leader in the development and manufacture of safe, long-life lithium iron magnesium phosphate advanced energy storage solutions and integrated command and control logic. Valence enables and powers some of the world’s most innovative and environmentally friendly applications, ranging from commercial electric vehicles to industrial and marine equipment. Valence offers a proven technology and manufacturing infrastructure that delivers ISO-certified products and processes that are protected by an extensive global patent portfolio. 6 Valence’s mission is to promote the wide adoption of high-performance, safe, environmentally friendly energy storage systems. To accomplish its mission and address the significant market opportunity that it believes is available to it, Valence utilizes the numerous benefits of its innovative, proprietary energy storage technology, worldwide intellectual property portfolio and the extensive experience of its management team. Valence is a global leader in the development of patented lithium iron magnesium phosphate advanced energy storage systems, and it has redefined lithium battery technology and performance by marketing the industry’s first safe, reliable and rechargeable lithium iron magnesium phosphate battery for diverse applications. As of March 31, 2012, Valence held 133 U.S. patents and 158 patents in foreign countries, and had 174 patent applications pending in the U.S. and foreign countries. Its patents generally relate to its phosphate cathode materials and cathode manufacturing processes. Prior to Valence’s patented technology, lithium-ion cobalt-oxide technology was originally developed to meet consumer demand for high-energy, small battery solutions to power portable electronic devices. Lithium-ion cobalt-oxide technology was a significant advancement in battery technology for the small battery market. However, due to the safety concerns associated with producing and using traditional lithium-ion cobalt-oxide technology in large-format applications, many markets today such as automotive, industrial/medical, uninterruptible power supplies (“
